Citation Nr: 1129136	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-36 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for right Achilles tendonitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left Achilles tendonitis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a low back disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to June 1976.  The Veteran also had a subsequent period of unverified service in a reserve component. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran thereafter failed to show, without good cause, for the video hearing that was scheduled for her in January 2008.  In December 2009, the Board remanded the above issues for further development.

The record reflects that the Veteran submitted additional evidence and a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ).  Therefore, the Board finds no prejudice to the Veteran in proceeding to adjudicate her claims, as done below, without review of the additional evidence by the AOJ.  38 C.F.R. § 20.1304 (2010).

In a February 2011 letter to the Board, the Veteran raised claims of entitlement to service connection for depression and a heart disorder including as secondary to her already service connected disabilities.  These claims have not as yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The claim for an increased rating for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's right Achilles tendonitis is manifested by marked limitation of motion of the ankle or symptoms analogous to severe pes planus (i.e., objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities) or a moderately severe foot injury, even after taking into account her complaints of pain.

2.  The preponderance of the competent and credible evidence of record does not show that at any time during the pendency of the appeal the Veteran's left Achilles tendonitis is manifested by marked limitation of motion of the ankle or symptoms analogous to severe pes planus (i.e., objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities) or a moderately severe foot injury even taking into account her complaints of pain.


CONCLUSIONS OF LAW

1.  At no time during the pendency of the appeal does the Veteran meet the criteria for an increased rating for her right Achilles tendonitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271, 5276, 5277, 5284 (2010).

1.  At no time during the pendency of the appeal does the Veteran meet the criteria for an increased rating for her left Achilles tendonitis.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5271, 5276, 5277, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that letters dated in January 2010, February 2010, and June 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  While the Veteran was not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the February 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, VA has secured all available and identified pertinent post-service evidence including, the Veteran's records from the Little Rock VA Medical Center, Dr. Eugene Jones, and Baptist Hospital.  Compliance with the Board's remand instructions has been met.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The record also shows that the Veteran was afforded VA examinations in October 2005 and June 2010.  Moreover, the Board finds that the June 2010 VA examination substantially complied with the Board's December 2009 remand instructions and is adequate to adjudicate the claims because, after a review of the record on appeal and an examination of the claimant, the examiner provided findings as to the severity of the claimant's disabilities that allows VA to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment, supra; D'Aries, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that her bilateral Achilles tendonitis is more severe than rated.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current level of disability, however, is of primary concern in a claim for an increased rating; the more recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, given unintended delays during the appellate process, VA's determination of the "current level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending.  In those instances, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Most recently, the December 2005 rating decision confirmed and continued the 10 percent ratings for the Veteran's bilateral Achilles tendonitis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5024, tenosynovitis is rated on limitation of motion of the affected part like degenerative arthritis. Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle is rated as 10 percent disabling if moderate and 20 percent disabling if marked.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271, the Board notes that at the October 2005 VA examination it was opined that an examination of the feet and ankles revealed no painful foot motion.  Moreover, her arches were preserved.  However, the Veteran was tender under both heels and posteriorly on the right side.  X-rays showed bilateral heel spurs and degenerative joint disease.  The Veteran was diagnosed with moderately symptomatic bilateral heel spurs.  

At the subsequent June 2010 VA examination, the Veteran reported that, while she sometimes wears an insert because of her heel spurs, she does not require any special shoes, assistive devices to walk, braces, or wraps.  It was also reported that the Veteran had not developed any Haglund deformity from repeated insult.  It was next reported that she retained excellent strength against resistance, had full range of motion in both ankles, and neither the ankles or the Achilles tendons swell.  On examination, it was opined that the range of motion of the ankles was excellent with 20 degrees of dorsiflexion and 45 degrees of plantar flexion in both ankles against resistance and without pain, weakness, fatigability, or loss of coordination.  (Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II).  It was thereafter reported that her only clinical finding, since she did not have problems with Achilles tenderness, swelling, crepitus, or deformity, was a small scar on the heel of her left foot secondary to her heel spur surgery.  The diagnoses were left ankle Achilles tendinitis status post spur removal and right ankle Achilles tendinitis with a persistent spur.  


The examiner thereafter opined as follows:

The Veteran actually shows good strength and range of motion in her . . . ankles . . . Not only does she have favorable range of motion now compared to the study that I read about in 2005, but she does so against resistance particularly . . . plantar flexion and dorsiflexion [in] regards to the ankles against resistance.  

While treatment records noted periodic complaints and treatment for ankle and/or foot problems possibly due to her service connected bilateral Achilles tendonitis, nothing in these records showed adverse symptomatology worse than what was reported at the above two VA examinations.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Additionally, while the Board acknowledges that the Veteran is competent and credible to report on having ankle pain and limitation of motion as well as decreased mobility because these symptoms are observable by a lay person, the Board finds more competent and credible the opinions provided by the above two VA examiners and the treatment records found in the record, which are negative for objective evidence of additional limitation of motion of the ankle being caused by her pain, than her lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  In fact, while the record documents the Veteran's complaints of pain and lost mobility as well as problems with weight bearing, the June 2010 VA examiner specifically opined that there was no objective evidence of lost motion, tenderness, swelling, crepitus, or deformity.  

Given the above, the Board finds that even when considering the Veteran's complaints of pain in light of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca, supra, the clinical evidence of record, which does not show lost dorsiflexion or lost plantar flexion, is not manifested by adverse symptomatology that equates to "marked" limitation of motion of the ankle.  Accordingly, increased ratings are not warranted under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's bilateral Achilles tendonitis under one of the other Diagnostic Codes for the ankle and feet, the Board notes that the 10 percent rating already assigned her disabilities also meets the maximum rating possible under Diagnostic Codes 5277, 5279, 5280, and 5281.  38 C.F.R. § 4.71a (2010).  Therefore, the Board finds that increased ratings are not warranted under these rating criteria.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to rating the Veteran's bilateral Achilles tendonitis under one of the other Diagnostic Codes for the ankle and feet, the Board notes that the record, including the findings at the October 2005 and June 2010 VA examinations, are negative for problems similar to malunion of the os calcis or astragalus, astragalectomy, claw foot, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274, 5278, and 5283 (2010).  In fact, the October 2005 foot x-ray was negative for any focal bony of joint abnormalities except bilateral spurs and the June 2010 VA examiner specifically opined that she did not have evidence of adverse symptomatology except a scar and a spur.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected bilateral Achilles tendonitis as one of these other disabilities.  See 38 C.F.R. § 4.20; Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Therefore, the Board finds that Diagnostic Codes 5272, 5273, 5274, 5275, 5278, and 5283 are not applicable to the current appeal.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

As to increased ratings under Diagnostic Codes 5270 and 5272, the Board notes that the record does not show either ankle to be ankylosed.  (Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In fact, the June 2010 VA examiner reported that she had full range of motion of both ankles.  In the absence of ankylosis, the Board may not rate her service-connected bilateral Achilles tendonitis as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997); Butts, supra.  Consequently, increased ratings are not warranted for the Veteran's service-connected Achilles tendonitis under either Diagnostic Code 5270 or 5272.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

However, the Board does find that the adverse symptomatology seen in the record appears to be the nature and type of adverse symptomatology seen when a Veteran has problems with acquired flat foot under Diagnostic Code 5276 and with a foot injury under Diagnostic Code 5284.  38 C.F.R. § 4.71a (2010).  Therefore, the Board will look to see if increased ratings are warranted under one of these other rating criteria.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus is rated as 10 percent disabling when it is moderate.  Moderate is defined as pes planus evidenced by the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  A 30 percent rating will be assigned when it is bilateral and severe and a 20 percent rating will be assigned when it is unilateral and severe.  Severe is defined as pes planus evidenced by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating will be assigned when it is bilateral and pronounced and a 30 percent rating will be assigned when it is unilateral and pronounced.  Pronounced is defined as pes planus evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.

With the above criteria in mind, the Board notes that at the October 2005 VA examination it was opined that the Veteran was tender under both heels and posteriorly on the right side.  X-rays showed bilateral heel spurs and degenerative joint disease.  At the subsequent June 2010 VA examination, the Veteran reported that she sometimes wears an insert because of her heel spurs.  However, an examination was thereafter negative for any objective evidence of adverse symptomatology including marked deformity, pain on manipulation, swelling on use, and/or characteristic callosities.  While treatment records noted periodic complaints and/or treatment for ankle and/or foot problems possibly due to her service connected bilateral Achilles tendonitis, nothing in these records showed adverse symptomatology worse than what was reported at the above two VA examinations.  See Colvin, supra.  Additionally, while the Board acknowledges that the Veteran is competent and credible to report on having foot pain, swelling, and lost motion because these symptoms are observable by a lay person, the Board finds more competent and credible the two VA examination reports outlined above and the treatment records found in the record, which are negative for objective evidence of marked deformity, pain on manipulation, swelling, or callosities, than these lay assertions.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Bloom, supra; Black, supra.  

Given the above, the Board finds that even when considering the Veteran's complaints of pain in light of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca, supra, the clinical evidence of record does not show that her Achilles tendonitis in either extremity equates to "severe" pes planus (i.e., is evidenced by marked deformity in pronation or abduction).  Therefore, increased ratings under Diagnostic Code 5276 must also be denied.  38 C.F.R. § 4.71a.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  The term moderately severe as used in Diagnostic Code 5284 is not defined by regulation.  However, the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent is warranted even if the great toe is dorsiflexed).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.  

However, the record does not suggest that the Veteran's disabilities approximate the degree of severity required for a 20 percent rating.  Specifically, the Board notes that at the October 2005 VA examination it was opined that the Veteran was tender under both heels and posteriorly on the right side.  X-rays showed bilateral heel spurs and degenerative joint disease.  At the subsequent June 2010 VA examination, the Veteran reported that she sometimes wears an insert because of her heel spurs.  However, an examination was thereafter negative for any objective evidence of adverse symptomatology except a left heel scar and a right heel spur.  While treatment records noted periodic complaints and/or treatment for ankle and/or foot problems possibly due to her service connected bilateral Achilles tendonitis, nothing in these records showed adverse symptomatology worse than what was reported at the above two VA examinations.  See Colvin, supra.  Additionally, while the Board acknowledges that the Veteran is competent and credible to report on having foot pain and lost mobility as well as difficulty with weigh bearing because these symptoms are observable by a lay person, the Board finds more competent and credible the findings by the two VA examiners and the treatment records found in the record which are negative for objective evidence of a moderately severe foot injury being caused by her pain.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Also see Bloom, supra; Black, supra.  

Consequently, the Board finds that, while the term moderately severe is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran - her subjective complaints of pain, lost mobility, and difficulty with weight bearing and the objective evidence of tenderness under both heels and posteriorly on the right side, a left heel scar, and a right heel spur.  As suggested by the above reference to other Diagnostic Codes, the Veteran's difficulties do not amount to a moderately severe foot disability in either extremity even when pain is considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Accordingly, the Board finds that increased ratings are not warranted for her Achilles tendonitis under Diagnostic Code 5284.  This is true at all times during the pendency of the appeal and therefore consideration of staged ratings is not warranted.  Hart, supra.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected Achilles tendonitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe her disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  While the Veteran reported that she lost up to eight days of work a year because of her service connected disabilities, the record does not show that the her service connected Achilles tendonitis, acting alone, caused all this lost time from work or has required frequent hospitalizations.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted

In adjudicating the current appeal for increased ratings, the Board has not overlooked the Court's recent holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because, while the Veteran claims her disabilities caused her to miss approximately eight days of work a year, she has never claimed that they prevented her from obtaining and maintaining employment. 

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for increase ratings must be denied.


ORDER

The Veteran does not meet the criteria for an increased rating for her right Achilles tendonitis at any time during the pendency of the appeal.

The Veteran does not meet the criteria for an increased rating for her left Achilles tendonitis at any time during the pendency of the appeal.


REMAND

As to the claim for an increased rating for a low back disorder, the Board notes that the claim was remanded in December 2009 to, in part, obtain a medical opinion as to the current severity of any adverse neurological symptomatology caused by the claimant's low back disorder.  Specifically, the Board remand contained the following language:

c.  As to the low back disorder . . . , if her disorder also includes adverse neurological symptomatology, the examiner should identify its location and characterize the symptomatology as incomplete and mild, moderate, moderately serve, or severe or complete.

However, while the June 2010 VA examination report details adverse neurological symptomatology such as knee jerks at 1+ and trace ankle jerks, the examiner did not thereafter provide an opinion as to whether her adverse neurological symptomatology is more aptly characterized as "incomplete and mild, moderate, moderately serve, or severe or complete."  Therefore, the Board finds that the post-remand development did not at least substantially comply with the Board's remand instructions and a remand is required to obtain the missing opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); But see Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Given the Veteran's claims regarding receiving ongoing treatment for her service connected low back disability, while the appeal is in remand status her current treatment records that have not already been associated with the claims file should also be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  After obtaining all needed authorizations, the RO/AMC should obtain and associate with the claims file any contemporaneous treatment records from all private and VA facilities that have as not been associated with the claims file.  If any of the pertinent records are not available, or if the search for the records yields negative results, that fact should clearly be documented in the claims file and the claimant notified in writing.  

2.  After undertaking the above development to the extent possible, the RO/AMC should obtain an addendum to the June 2010 VA examination by the same examiner or another qualified examiner if the June 2010 examiner is not available.  The claims file is to be provided to the examiner for review in conjunction with the addendum and a note that it had been reviewed should be added to the report.  The examiner must thereafter provide an answer to the following question:

Is the adverse neurological symptomatology seen at the June 2010 VA examination best characterized as incomplete and mild, moderate, moderately serve, or severe or complete.

3.  Thereafter, the RO/AMC should readjudicate the claim.  Such reconsideration should take into account the Veteran's pain, whether a separate rating is warranted for her adverse neurological symptomatology, and whether "staged" ratings are appropriate.  DeLuca, supra; 38 C.F.R. § 4.71a, Note 1 (2010); Hart, supra.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


